Case: 10-51085 Document: 00511488351 Page: 1 Date Filed: 05/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 25, 2011

                                     No. 10-51085                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



MARIA FLORES

                                                   Plaintiff-Appellee
v.

UNION PACIFIC RAILROAD COMPANY

                                                   Defendant-Appellant




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:10-CV-266


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       After Plaintiff-Appellee Maria Flores sued Defendant-Appellant Union
Pacific Railroad Company in a Texas state court seeking recovery of healthcare
expenses she incurred as a result of her minor child having been struck by a
railroad train belonging to Union Pacific, it filed to have the case removed to the
district court. Even though Flores had expressly pleaded that the amount in
controversy was less than $75,000, Union Pacific nevertheless based its


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-51085 Document: 00511488351 Page: 2 Date Filed: 05/25/2011



                                        No. 10-51085

assertion of federal jurisdiction on the fact that Flores had retained three expert
witnesses. Union Pacific argued that “common sense” shows that Flores was
likely seeking more than $75,000 in damages.
      The district court rejected Union Pacific’s contention and remanded the
case to state court, noting that “Defendant here has offered no evidence at all,
only rank speculation that Plaintiff’s damages will exceed $75,000.” The district
court subsequently awarded Flores $8,050 against Union Pacific for attorneys
fees pursuant to 28 U.S.C. §1447(c). The court concluded that Union Pacific, as
the removing defendant, lacked “objectively reasonable grounds to believe the
removal was legally proper.” 1
      Our de novo review of the record on appeal and of the applicable law, as
applied by the district court and as cited by the parties in their appellate briefs,
satisfies us that the district court correctly remanded this case to the state court
in which it had been filed originally, and that the district court did not abuse its
discretion in awarding Flores attorneys fees of $8,050. Accordingly, the district
court’s orders remanding this case and awarding attorneys fees are, in all
respects,
AFFIRMED.




      1
          Valdes v. Wal-Mart Stores, Inc., 199 F.3d, 290, 293 (5th Cir. 2000).

                                                2